Case 2:21-cv-00678-JS-AYS Document 106 Filed 06/23/21 Page 1 of 1 PageID #: 1458




                                                                           MINNEAPOLIS
                                                                           Suite 2200
     Rebecca A. Peterson
                                                                           100 Washington Avenue South
     rapeterson@locklaw.com
                                                                           Minneapolis, MN 55401-2179
     Phone: 612-339-6900
                                                                           T 612.339.6900
                                                                           F 612.339.0981




                                              June 23, 2021

 VIA ECF ONLY
 The Honorable Joanna Seybert
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, NY 11722
            Re:       In re Hain Celestial Heavy Metals Baby Food Litig.
                      Civil Action No.: 2:21-cv-00678-JS-AYS (E.D. N.Y.)
                      Request to Correct the Record

 Dear Judge Seybert:

         Plaintiffs Nicole Stewart, Elizabeth Agramonte, Summer Apicella, Charlotte Willoughby,
 Lee Boyd, Kelly McKeon, Renee Bryan, Marilyn Cason, Najah Henry, Chanel Jackson, Alexis
 Dias, and Holly Buffinton (collectively, the “Stewart Movants”), by and through their counsel,
 respectfully request permission to file a sur-reply to correct the record before the Court.

        In the Reply In Support Of Motion For Appointment Of Cohen Milstein Sellers & Toll
 PLLC And Gibbs Law Group LLP As Interim Counsel (Dkt. 94 at 6, fn.3), Cohen Milstein and
 Gibbs Law stated that attorneys for the Stewart Movants were counsel of record in Loeb v.
 Champion Petfoods USA, Inc., et. al., 359 F. Supp. 3d 597 (E.D. Wis. 2019). That is not the case.
 To the contrary, counsel for the Stewart Movants were not counsel of record or involved at all in the
 Loeb v. Champion Petfoods case.

        If the Court grants this request to file a sur-reply, the Stewart Movants rely on this letter
 motion unless the Court deems additional briefing necessary.

                                               Respectfully submitted,

                                               LOCKRIDGE GRINDAL NAUEN P.L.L.P.



                                               Rebecca A. Peterson
 RAP/brg
 cc:   All Counsel (via ECF)


 560379.1
